Exhibit 10.25

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of March 31, 2008
(the “Effective Date”) between APP Pharmaceuticals, LLC, a Delaware limited
liability company (the “Company”) and Richard J. Tajak (the “Executive”).

RECITAL

The Company desires to employ the Executive, and the Executive desires to be so
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and the Executive hereby agree as follows:

 

  1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A shall have the meanings therein specified for all purposes of this
Agreement.

 

  2. Employment

 

  (a) Subject to the terms and conditions contained herein, the Company hereby
agrees to employ the Executive, and the Executive accepts such employment, on
the Effective Date until the Termination Date.

 

  (b) During the Executive’s employment under this Agreement, the Executive
shall render services to the Company and its parent APP Pharmaceuticals, Inc.,
(the “Parent”) in the position of Senior Vice-President of Finance; provided,
that (i) within ninety (90) days from the Effective Date the Board may, in its
discretion, appoint the Executive as Executive Vice-President and Chief
Financial Officer of Company and Parent and (ii) the Executive may have such
other title or titles as may be assigned to the Executive by the Board. The
Executive shall perform such duties and responsibilities as are normally related
to such positions, subject to such modified or additional duties (that are not
materially inconsistent with duties and responsibilities as are normally related
to such positions) as may be assigned by the Board or the Chief Executive
Officer. The Executive will report to the Chief Executive Officer.

 

  (c) In performing his services hereunder, the Executive shall abide by the
rules, regulations, and practices of the Company (and, if applicable, the
Parent) as adopted or modified from time to time in the sole discretion of the
Company (or, if applicable, the Parent).

 

1



--------------------------------------------------------------------------------

  (d) The Executive will devote his entire business time, energy, attention and
skill to the services of the Company (and, if applicable, the Parent) and to the
promotion of its interests. So long as the Executive is employed by the Company,
the Executive shall not, without the written consent of the Company:

 

  (i) engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after the term of this Agreement;

 

  (ii) render or perform services of a business, professional, or commercial
nature other than to or for the Company (or, if applicable, the Parent), either
alone or as an employee, consultant, director, officer, or partner of another
business entity (including serving on boards of directors), whether or not for
compensation; or

 

  (iii) plan or otherwise take any preliminary steps, either alone or in concert
with others, to establish or engage in any business or activity that would
compete with the current or proposed business of the Company (and, if
applicable, the Parent);

provided, that it shall not be a violation of this Agreement for the Executive
to (A) serve on civic or charitable boards, (B) manage personal investments,
(C) serve on corporate boards, or (D) engage in such other activities as the
Chief Executive Officer may approve, so long as such activities do not interfere
materially with the performance of the Executive’s duties and responsibilities
to the Company (and, if applicable, the Parent).

 

  (e) Prior to or concurrently with the execution of this Agreement, the
Executive has executed an Executive Proprietary Information, Trade Secret and
Confidentiality Agreement (the “Confidentiality Agreement”).

 

  3. Location of Employment: The Executive’s principal place of employment shall
initially be at the Company’s offices in Schaumburg, Illinois; provided that at
the reasonable direction of the Chief Executive Officer the Executive may, from
time to time, be required to travel to various domestic and foreign locations
for purposes consistent with his duties hereunder.

 

  4. Compensation.

 

  (a) In exchange for full performance of the Executive’s obligations and duties
under this Agreement, the Company shall pay the Executive a salary at the rate
of Three Hundred Fifty Thousand ($350,000.00) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. The Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Board or the Company’s Compensation Committee. Such adjusted salary shall
become the “Base Salary.”

 

2



--------------------------------------------------------------------------------

  (b) The Base Salary hereof is a gross amount, and the Company shall be
required to withhold from such amount deductions with respect to Federal, state
and local taxes, FICA, unemployment compensation taxes and similar taxes,
assessments or withholding requirements.

 

  (c) During the Executive’s employment under this Agreement, the Executive
shall also be reimbursed by the Company for reasonable business expenses
actually incurred or paid by the Executive, consistent with the policies
established by the Board, in rendering to the Company the services provided for
in this Agreement.

 

  (d) The Executive shall be entitled to vacation and sick leave on terms
equivalent to those of other executive officers of the Company. The Executive
shall accrue four (4) weeks of vacation in his first year of employment with the
Company in accordance with the Company’s standard vacation policy.

 

  (e) The Executive shall be entitled to participate in all benefit plans
(including but not limited to any medical, dental, life insurance, retirement
and disability plans) and to all perquisites which shall be available from time
to time to the executive officers of the Company generally; provided, however,
that the Executive shall have no right to participate in any stock option, stock
purchase or other plan relating to shares of capital stock of the Company or its
affiliates (except as provided in subsection (f) below). The Executive
acknowledges and agrees that the Company may, in its discretion, terminate at
any time or modify from time to time any such benefit plans.

 

  (f) Commencing in 2009 (for stock option awards determined by the Board with
respect to the 2008 fiscal year), the Executive shall be eligible to receive
annual grants of stock options or other equity awards (at the same time such
grants are made to the other executive officers of the Company), in such amounts
and subject to such terms as may be determined in the sole discretion of the
Board or the Parent’s Compensation Committee.

 

  (g) The Executive shall be eligible to receive an annual bonus in such amount,
and subject to such performance targets and other factors, as may be determined
in the sole discretion of the Board or the Parent’s Compensation Committee. The
target bonus amounts and performance targets for the Executive shall be
established at the same time such amounts and targets are established for the
other executive officers of the Company, and any bonuses earned shall be paid at
the same time as bonuses for other executive officers. The Executive
acknowledges that his target bonus for the 2008 fiscal year will be forty
percent (40%) of his Base Salary prorated for the partial year as determined by
the Parent pursuant to its standard policy (“Target Bonus”). In the event
Executive is appointed Executive Vice-President and Chief Financial Officer by
the Board then Executive’s Target Bonus will be adjusted to fifty percent
(50%) of his Base Salary prorated for the partial year as determined by the
Parent pursuant to its standard policy. Such adjusted percentage shall become
the “Target Bonus” for purposed herein.

 

3



--------------------------------------------------------------------------------

  (h) Subject to Board approval, the Parent will provide the Executive with an
option to purchase thirty-five thousand (35,000) shares of the Parent’s common
stock, which option (a) shall have an exercise price equal to the trading price
of the Parent’s common stock at the grant date, (b) shall vest in equal
installments of 8,750 over a four year period, (c) shall be evidenced by the
Parent’s standard form of stock option agreement for its officers and shall
otherwise be subject to the terms and conditions of the Parent’s stock incentive
plan.

 

  (i) The Company shall pay to the Executive a cash bonus of Fifty Thousand
Dollars ($50,000.00) on the first anniversary of the date hereof if the
Executive remains employed by the Company as of such date (subject to
Section 7(b)(iv)).

 

  (j) Other than as expressly set forth in this Section 4, the Executive shall
not receive any other compensation or benefits from the Company or the Parent,
except to the extent provided by the Board.

 

  5. Term. The Executive’s employment hereunder shall commence on the Effective
Date and shall continue in effect until terminated pursuant to Section 6 below.

 

  6. Termination. The Executive’s employment hereunder may be terminated as
follows:

 

  (a) The employment of the Executive under this Agreement shall terminate on
the date of the Executive’s death.

 

  (b) The employment of the Executive under this Agreement may be terminated by
the Company immediately upon giving the Executive notice if the Executive
becomes Disabled.

 

  (c) The employment of the Executive under this Agreement may be terminated by
the Company immediately upon giving the Executive notice upon the occurrence of
Cause.

 

  (d) In addition to the circumstances described in subsection (c) above, the
Company may terminate the Executive’s employment at any time (immediately upon
giving notice to the Executive) for any reason or no reason, with or without
Cause or prior notice; provided, that a cessation of the Company’s employment of
the Executive in connection with a Sale Transaction shall not be deemed for
purposes of this Agreement to be a termination of the Executive by the Company
if the Successor assumes and agree to perform the Company’s obligations
hereunder.

 

  (e)

(i) The Executive may voluntarily terminate his employment under this Agreement
by giving the Chief Executive Officer written notice of his resignation signed
by the Executive or, if no notice is given, on the date on

 

4



--------------------------------------------------------------------------------

 

which the Executive voluntarily terminates his employment relationship with the
Company. (ii) Such voluntary termination shall be deemed for purposes hereof to
have occurred for “Good Reason” only if (1) the Executive provides written
notice to the Company within twenty (20) days after the Executive becomes aware
of the circumstances giving rise to “Good Reason”, (2) the Company fails to
correct the circumstances giving rise to “Good Reason” within thirty (30) days
following receipt of such notice and (3) the Executive resigns within fifteen
(15) days following such thirty (30) day period.

 

  7. Consequences of Termination.

 

  (a) If the employment of the Executive under this Agreement is terminated
pursuant to 6(a) (death), 6(b) (disability), 6(c) (termination With Cause) or
6(e)(i) (voluntary termination, other than for Good Reason), then (i) the
Company shall pay the Executive (or, as applicable, his heirs, estate or
representative) the Accrued Compensation, (ii) the Company shall provide to the
Executive (or his dependents, as applicable) such benefits, if any, as may be
required to be provided by the Company under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and any disability policy of the Company applicable
to the Executive, and (iii) the Executive (or, as applicable, his heirs, estate
or representative) shall be entitled to vested benefits, stock options and other
equity awards as applicable (iv) the Executive shall not be entitled to any
other compensation or benefits from the Company, under this Agreement or
otherwise. The Accrued Compensation shall be paid promptly after termination of
employment, provided that the benefits and amounts accrued under the plans and
programs shall be paid or provided in accordance with such plans or programs.

 

  (b) If the employment of the Executive under this Agreement is terminated
pursuant to Section 6(d) (termination Without Cause); Section 6(e)(ii)
(voluntary termination for Good Reason), then the Executive shall not be
entitled to any compensation or benefits from the Company, under this Agreement
or otherwise, except for the following:

 

  (i) The Company shall pay to the Executive all Accrued Compensation and COBRA
benefits described in Section 7(a);

 

  (ii)

Following the Termination Date, the Company shall (so long as the termination of
the Executive’s employment qualifies as a “separation from service” under
Section 409A) pay the Executive, for the duration of the Severance Period,
severance payments at an annual rate (pro rated over the Severance Period) equal
to sum of (A) the Base Salary plus (B) the Severance Bonus Amount which
severance payments will be payable in arrears in substantially equal monthly
installments (the “Severance Amount”). Notwithstanding the preceding sentence
and any other provision of this Agreement to the contrary, if the

 

5



--------------------------------------------------------------------------------

 

Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination, then to the extent the portion of the
Severance Amount and the benefits provided under this Agreement, together with
any other severance payments or benefits that may be considered deferred
compensation under Section 409A, which exceed the Section 409A Limit or which do
not qualify as separation pay under Treasury Regulation
Section 1.409A-1(b)(9)(iii) that would otherwise be payable within the first six
(6) months following the Termination Date, shall not be paid during such six-
month period. Instead, such portion of the Severance Amount and any such
benefits shall accrue during the six (6) month period and be paid in a lump sum
on the date six (6) months and one (1) day following the Termination Date.

 

  (iii) The vesting of the stock options and other equity awards granted to the
Executive shall accelerate so that such options and other equity awards shall
have vested to the same extent as would if the Executive were terminated on the
last day of the Severance Period;

 

  (iv) The Company shall pay to the Executive the cash bonus described in
Section 4(i) above, if not previously paid, on the first anniversary of the date
hereof.

provided, that the Executive shall not be entitled to receive any
post-termination benefits described in clause (ii), (iii) and (iv) of this
subsection (b) unless, within twenty-one (21) days following the Termination
Date, he executes and delivers to the Company a Release of Claims in the form
attached as Exhibit B hereto.

 

  (c) The Executive agrees that all property (including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment belongs to the Company (or, as
applicable, the Parent) and shall be promptly returned to the Company upon
termination of the Executive’s employment.

 

  (d) Upon termination of the Executive’s employment, the Executive shall be
deemed to have resigned from all offices and directorships then held with the
Company, the Parent, and each of their subsidiaries. Following any termination
of employment, the Executive shall reasonably cooperate with the Company (i) in
the winding up of pending work on behalf of the Company and the orderly transfer
of work to other employees and (ii) in the defense of any action brought by any
third party against the Company or the Parent that relates to the Executive’s
employment by the Company; provided, that in each case the Company shall
reimburse the executive for any out-of-pocket fees and expenses incurred by the
Executive in connection with such cooperation.

 

6



--------------------------------------------------------------------------------

  8. Additional Post-Termination Obligations.

 

  (a) The Executive acknowledges that (x) because of his position with the
Company, he will have access to the information about the operations, business
strategies and customers, and other valuable proprietary information and trade
secrets, of the Company, the Parent and their affiliates (y) the use or
disclosure of such information and trade secrets in violation of this Agreement
would be extremely difficult to detect or prove and (z) any activities
restricted by this Section 8 would necessarily involve the use or disclosure of
the Company’s and/or the Parent’s trade secrets and/or proprietary information.
Accordingly, the Executive agrees that from the date hereof until after the
eighteen month anniversary of the Termination Date, the Executive will not,
directly or indirectly:

 

  (i) engage in any business activity that is or may reasonably be found to be
in competition with the business of the Company or the Parent (or any of their
subsidiaries or affiliates), as such business may exist at any time from the
Effective Date through the Termination Date; provided, that nothing in this
Agreement shall be deemed to prohibit Executive from owning not more than one
percent (1%) of any class of publicly traded securities of a competitor.

 

  (ii) Solicit, raid, entice or induce any employee of the Company or the Parent
(or any of their subsidiaries or affiliates) to be employed by any competitor
thereof (except to the extent that such employee has first responded to a
general advertisement or general employment search by Executive’s place of
employment at the time);

 

  (iii) Solicit business for any competitor from, or transact such business for
any competitor with, any person, firm or corporation which was, at any time
during Executive’s employment hereunder, a customer of the Company or the Parent
(or any of their subsidiaries or affiliates); or

 

  (iv) Assist a competitor in taking such action.

 

  (b) Executive agrees that he will not disparage, or otherwise communicate to
anyone, information which may be harmful to the business or the business
reputation of the Company or the Parent (or any of their subsidiaries or
affiliates) or their respective employees, officers, directors, customers,
suppliers, successors, and assigns, including without limitation, negative
comments about any such company, its management methods, policies and/or
practices. Notwithstanding the foregoing, Executive may respond accurately and
fully to any question, inquiry or request made in connection with any
governmental inquiry, investigation, review, audit, or proceeding, or as
otherwise required by law.

 

7



--------------------------------------------------------------------------------

  (c) If the Executive fails to perform his obligations under this Section 8,
then the Company may, in addition to any rights and remedies then available to
the Company (under Section 11 hereof or otherwise), cease providing the payments
and benefits described in Section 7(b) so long as such failure, if reasonably
capable of being cured, is not cured by the Executive within thirty (30) days
following a written notice from the Company of such failure to perform.

 

  9. Representations.

 

  (a) The Executive represents that he has full authority to enter into this
Agreement and is not under any contractual restraint which would prohibit the
Executive from satisfactorily performing his duties to the Company (and, if
applicable, the Parent) under this Agreement.

 

  (b) The Executive hereby agrees to indemnify and hold harmless the Company,
the Parent, and their respective officers, directors and stockholders from and
against any losses, liabilities, damages or costs (including reasonable
attorney’s fees) arising out of a material breach of any of the representations,
warranties and covenants of the Executive set forth in this Agreement.

 

  (c) The Executive acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. The Executive has either obtained such
advice or, after carefully reviewing this Agreement, has decided to forego such
advice. The Executive is not relying on any representation or advice from the
Company or the Parent or any of their respective officers, directors, attorneys
or other representatives regarding this Agreement, its content or effect.

 

  10. Arbitration. Subject to Section 11 below, the parties acknowledge and
agree to the provisions of the Arbitration Agreement attached hereto as Exhibit
C and incorporated by this reference.

 

  11.

Equitable Relief. Notwithstanding Section, 10 above, the Executive acknowledges
that the Company and the Parent are relying for its protection upon the
existence and validity of the provisions of this Agreement, that the services to
be rendered by the Executive are of a special, unique and extraordinary
character, and that irreparable injury will result to the Company and/or the
Parent from any violation or continuing violation of the provisions of Section 8
for which damages may not be an adequate remedy. Accordingly, the Executive
hereby agrees that in addition to the remedies available to the Company and/or
the Parent by law or under this Agreement, the Company and/or the Parent shall
be entitled to obtain such equitable relief as may be permitted by law in a
court of competent jurisdiction including, without limitation, injunctive relief
from any violation or continuing violation by the Executive of any term or
provision of Section 8. If the Company and/or the Parent seeks to enforce its

 

8



--------------------------------------------------------------------------------

 

rights under this Section 11, the prevailing party or parties shall be entitled
to recover reasonable fees, costs and expenses incurred in connection therewith
including, without limitation, the fees, costs and expenses of attorneys,
accountants and experts, whether or not litigation is instituted, and including
such fees, costs and expenses of appeals.

 

  12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws (and not the laws of
conflicts) of the State of Illinois.

 

  13. Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the whole agreement of the parties hereto in reference to any
employment of the Executive by the Company and in reference to any of the
matters or things herein provided for or hereinabove discussed or mentioned in
reference to such employment; all prior agreements, promises, representations
and understandings relative thereto being herein merged.

 

  14. Assignability.

 

  (a) This Agreement is personal in nature and the Executive shall not, without
the written consent of the Company, assign or transfer this Agreement or any
rights or obligations hereunder.

 

  (b) Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition of this Agreement; provided, that Section 11
hereof shall run to the benefit of, and be enforceable by, the Parent.

 

  15. Amendments; Waivers.

 

  (a) This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants of this Agreement may be waived only by a
written instrument executed by the parties to this Agreement or, in the case of
a waiver, by the party waiving compliance. Any such written instrument must be
approved by the Board to be effective as against the Company. The failure of any
party at any time or times to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

 

  (b)

This Agreement is intended to comply with Section 409A (as amplified by any
Internal Revenue Service or U.S. Treasury Department guidance), and shall be
construed and interpreted in accordance with such intent. The Executive and

 

9



--------------------------------------------------------------------------------

 

the Company acknowledge that the Executive and the Company intend that the
compensation arrangements set forth in this Agreement are in compliance with
Section 409A, and the Executive and the Company agree to cooperate with one
another, to the extent reasonably requested by the other party, to restructure
any compensation set forth in this Agreement in a manner, if possible and
without any increase in cost to the Company, such that no earlier and/or
additional taxes to the Executive or the Company will arise under Section 409A.
Any provision of this Agreement that would cause the payment of any benefit to
fail to satisfy Section 409A shall have no force and effect until amended to
comply with Section 409A (which amendment may be retroactive to the extent
permitted by the Code or any regulations or rulings thereunder). With regard to
any provision hereby that provides that a payment shall be made promptly after a
date, such payment shall be made within thirty (30) days thereafter.

 

  16. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other parties by
personal delivery, registered or certified mail (with return receipt), overnight
air courier (with receipt signature) or facsimile transmission (with
“answerback” confirmation of transmission), sent to such party’s addresses or
telecopy numbers as are set forth below such party’s signatures to this
Agreement, or such other addresses or telecopy numbers of which the parties have
given notice pursuant to this Section 16. Each such notice, request or consent
shall be deemed effective upon the date of actual receipt, receipt signature or
confirmation of transmission, as applicable (or if given by registered or
certified mail, upon the earlier of (i) actual receipt or (ii) three days after
deposit thereof in the United States mail).

 

  17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  18. Survival. The representations and agreements of the parties set forth in
Sections 7 (Consequences of Termination), 8 (Additional Post-Termination
Obligations), 9 (Representations), 10 (Arbitration), and 11 (Equitable Relief),
of this Agreement shall survive the expiration or termination of this Agreement
(irrespective of the reason for such expiration or termination).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Employment
Agreement as of the date first above written.

 

    APP Pharmaceuticals, LLC       /s/ Patrick Soon-Shiong     By: Patrick
Soon-Shiong, M.D.     Its: Chief Executive Officer

 

    Address for Notices: 11755 Wilshire Blvd., 20th Floor    
                 Los Angeles, California 90025

By signing below, the undersigned acknowledges and agrees that, except as
expressly set forth in a written agreement signed by an authorized
representative of the Company, the undersigned (i) has not been promised any
equity interests in the Company or any of its subsidiaries, affiliates or
predecessors and (ii) does not and will not have any right to any equity
interests in the Company or any of its subsidiaries, affiliates or predecessors.

      /s/ Richard J. Tajak     Richard J. Tajak     Address for Notices:

 

11



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accrued Compensation” shall mean (i) all base salary and vacation pay accrued
through the Termination Date and (ii) reimbursement for reasonable and necessary
expenses incurred by the Executive on behalf of the Company during the period
ending on the Termination Date.

“Base Amount” shall mean the amount of Executive’s annual base salary at the
highest base salary in effect during the one year period ending on the
Termination Date.

“Board” shall mean the Board of Directors of the Parent.

“Cause” shall mean any of the following (i) Executive commits a material breach
of this Agreement, the Confidentiality Agreement, or any policy of the Company;
which breach is not cured to the satisfaction of the Board within twenty days
after written notice to Executive from the Company; (ii) the Executive fails
(other than a failure resulting from a Disability) to substantially perform his
duties hereunder, or to implement or follow a lawful policy or directive of the
Company, and such failure continues for a period of twenty days after written
notice to Executive from Company; (iii) the Executive is indicted for a crime
involving dishonesty, breach of trust, physical harm to any person or serious
moral turpitude, (iv) the Executive engages in dishonesty, gross negligence or
willful misconduct in the performance of his duties, as reasonably determined by
the Board, (v) the Executive engages in conduct which is materially injurious to
the Company (monetarily or otherwise) or which constitutes a material violation
of federal or state law relating to the Company or its business.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the Company’s Common Stock.

“Disability” means (i) the Executive becomes eligible for the Company’s long
term disability benefits or (ii) in opinion of the Board, Executive has been
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period.

“Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following circumstances: (i) there is a change in the
Executive’s status or responsibilities which represents a material and adverse
change from the Executive’s overall status or responsibilities, taken as a
whole; or (ii) the Executive is required to be based at any place outside a
fifty (50) mile radius from Schaumburg, Illinois without his written consent,
except for travel that is reasonably necessary in connection with the Company’s
business; (iii) a reduction in the Executive’s Base Salary or benefits (unless
such reduction applies similarly to all other officers of the Company); or
(iv) any failure by a Successor to assume and agree to perform the Company’s
obligations hereunder.

“Parent” shall mean APP Pharmaceuticals, Inc., a Delaware corporation.

 

1



--------------------------------------------------------------------------------

“Sale Transaction” shall mean (i) a transaction (including a stock sale, merger,
consolidation, reorganization or recapitalization) pursuant to which the holders
of the voting capital stock of the Company immediately prior to such transaction
(or their affiliates) cease to beneficially own more than fifty percent (50%) of
voting capital stock of the Company or its successor (or, if there is a parent
of the Company following such transaction, of the ultimate parent) immediately
following such transaction, (ii) a transaction (including a merger,
consolidation, reorganization or recapitalization) pursuant to which the holders
of the voting capital stock of the Parent immediately prior to such transaction
(or their affiliates) cease to beneficially own more than fifty percent (50%) of
voting capital stock of the Parent or its successor (or, if there is a parent of
the Parent following such transaction, of the ultimate parent) immediately
following such transaction ,(iii) the Company sells all or substantially all of
its assets to a third party.

“Section 409A” shall mean Section 409A of the Code, together with and the
related final regulations thereunder and other guidance relating thereto.

“Section 409A Limit” shall mean payments that qualify under Treasury Regulations
1.409A-1(b)(9)(v)(C) and (D) as not providing for a “deferral of compensation”
under Section 409A.

“Successor” shall mean the successor or transferee in a Sale Transaction.

“Severance Bonus Amount” shall mean (i) if the Termination Date occurs prior to
the payment to the Executive of the annual incentive payment under the Company’s
cash bonus incentive plan with respect to 2008, an amount equal to his Target
Bonus for 2008, pro rated over the number of days of employment in the calendar
year in which the Termination Date occurs, or (ii) if the Termination Date
occurs after the payment to the Executive of the annual incentive payment under
the Company’s cash bonus incentive plan with respect to 2008 (but prior to the
payment with respect to 2009), an amount equal to such payment, pro rated over
the number of days of employment in the calendar year in which the Termination
Date occurs or (iii) if the Termination Date occurs after the payment to the
Executive of the annual incentive payment under the Company’s cash bonus
incentive plan with respect to 2009, an amount equal to the average of the last
two annual incentive payments paid or payable to the Executive prior to the
Termination Date, pro rated over the number of days of employment in the
calendar year in which the Termination Date occurs.

“Severance Period” shall mean the period commencing on the Termination Date and
ending on the eighteen month anniversary of such Termination Date.

“Termination Date” means the date on which the Executive’s employment is
terminated pursuant to Section 6 hereof.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In consideration for the payments described in Section 7 of the Agreement, the
Executive hereby releases and discharges APP Pharmaceuticals, LLC, APP
Pharmaceuticals, Inc., and any subsidiaries or affiliates thereof (collectively
the “Company”), and their respective directors, officers, employees, benefit
plans and administrators, successors and assigns from any and all claims,
obligations, and liabilities, whether known or unknown, at law or in equity,
arising out of the Executive’s employment with the Company and the termination
thereof. This Release is to be broadly construed so as to resolve all pending or
potential disputes including, but without limiting the generality of the
foregoing, any and all claims under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, the Family and
Medical Leave Act, the discrimination and wage payment laws of the State of
California, and any other statute, regulation, or ordinance, and any and all
claims based upon alleged wrongful or retaliatory discharge, negligence,
intentional infliction of emotional distress, defamation, invasion of privacy,
other torts, harassment, employment discrimination or breach of contract
(express or implied). Notwithstanding the foregoing, Executive does not waive
any rights Executive may have to enforce the terms of the Employment Agreement,
if any, to amounts or benefits to be paid or provided after termination under
the Employment Agreement or any Company-sponsored employee benefit plan, to
insurance protection and/or indemnification for actions taken by the Executive
while an employee, officer and/or director of the Company or to make any claims
for workers’ compensation.

Executive acknowledges and agrees that: (a) Executive has read and understands
this Release in its entirety; (b) Executive has been advised in writing to
consult with an attorney concerning this Release before signing it. This
subparagraph constitutes such written advice; (c) Executive has twenty-one
(21) calendar days after receipt of this Release to consider its terms before
signing it; (d) nothing contained in this Release waives any claim that may
arise after the date of its execution; and (e) Executive executes this Release
knowingly and voluntarily, without duress or reservation of any kind, and after
having given the matter full and careful consideration.

Executive has the right to revoke this Release in full within seven (7) calendar
days of executing it. Any revocation must be personally delivered to the General
Counsel of the Company or his designee, or mailed to APP Pharmaceuticals, LLC,
11755 Wilshire Blvd., 20th Floor, Los Angeles, California 90025 and postmarked
within seven (7) calendar days of the date of execution of this Release. None of
the terms and provisions of this Release shall become effective or be
enforceable until such revocation period has expired.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION

1. Any controversy or claim arising out of, relating to or in connection with
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its then existing Commercial Arbitration rules and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

2. It is the express agreement of the parties that the provisions of this
Section, including the rules of the AAA , as modified by the terms of this
Exhibit C, shall govern the arbitration of any disputes arising pursuant to this
Agreement. In the event of any conflict between the law of the State of
Illinois, the law of the arbitral location, and the U.S. Arbitration Act
(Title 9, U.S. Code), with respect to any arbitration conducted pursuant to this
Agreement, to the extent permissible, it is the express intent of the parties
that the law of Illinois, as modified herein, shall prevail. Either party (the
“Initiating Party”) may commence an arbitration by submitting a Demand for
Arbitration under the AAA Rules and by notice to the other Party (the
“Respondent”) in accordance with Section 16. Such notice shall set forth in
reasonable detail the basic operative facts upon which the Initiating Party
seeks relief and specific reference to the clauses of this Agreement, the amount
claimed, if any, and any non-monetary relief sought against the Respondent.
After the initial list of issues to be resolved has been submitted, the
arbitrators shall permit either party to propose additional issues for
resolution in the pending proceedings.

3. The place of arbitration shall be Chicago, Illinois, or any other place
selected by mutual agreement.

4. The parties shall attempt, by agreement, to nominate a sole arbitrator for
confirmation by the AAA. If the parties fail so to nominate a sole arbitrator
within 30 days from the date when the Initiating Party’s Demand for Arbitration
has been communicated to the other party, a board of three arbitrators shall be
appointed by the parties jointly or, if the parties cannot agree as to three
arbitrators within 30 days after the commencement of the arbitration proceeding,
then one arbitrator shall be appointed by each of Executive and the Company
within 60 days after the commencement of the arbitration proceeding and the
third arbitrator shall be appointed by mutual agreement of such two arbitrators.
If such two arbitrators shall fail to agree within 75 days after commencement of
the arbitration proceeding upon the appointment of the third arbitrator, the
third arbitrator shall be appointed by the AAA in accordance with its then
existing rules. Notwithstanding the foregoing, if any party shall fail to
appoint an arbitrator within the specified time period, such arbitrator and the
third arbitrator shall be appointed by the AAA in accordance with its then
existing rules. For purposes of Section 10, the “commencement of the arbitration
proceeding” shall be deemed to be the date upon which the Demand for Arbitration
has been received by the AAA. Any award shall be rendered by a majority of the
members of the board of arbitration.

 

4



--------------------------------------------------------------------------------

5. An award rendered in connection with an arbitration pursuant to Section 10
shall be final and binding upon the parties, and any judgment upon such an award
may be entered and enforced in any court of competent jurisdiction.

6. The parties agree that the award of the arbitral tribunal will be the sole
and exclusive remedy between them regarding any and all claims between them with
respect to the subject matter of the arbitrated dispute. The parties hereby
waive all jurisdictional defenses in connection with any arbitration hereunder
or the enforcement of any order or award rendered pursuant thereto (assuming
that the terms and conditions of this arbitration clause have been complied
with).

7. With respect to any award issued by the arbitrators pursuant to this
Agreement, the parties expressly agree (i) that such order shall be conclusive
proof of the validity of the determination(s) of the arbitrators underlying such
order; and (ii) any federal court sitting in Chicago, Illinois, or any other
court having jurisdiction, may enter judgment upon and enforce such order,
whether pursuant to the U.S. Arbitration Act, or otherwise.

8. The arbitrators shall issue a written explanation of the reasons for the
award and a full statement of the facts as found and the rules of law applied in
reaching their decision to both parties. The arbitrators shall apportion to each
party all costs (other than attorneys’ fees) incurred in conducting the
arbitration in accordance with what the arbitrators deem just and equitable
under the circumstances. The prevailing party shall be entitled to recover its
attorneys’ fees from the other party. Any provisional remedy which would be
available to a court of law shall be available from the arbitrators pending
arbitration of the dispute. Either party may make an application to the
arbitrators seeking injunctive or other interim relief, and the arbitrators may
take whatever interim measures they deem necessary in respect of the subject
matter of the dispute, including measures to maintain the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrator shall have the authority to award any remedy or relief
that a court of the State of Illinois could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement,
the issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process, but specifically excluding punitive
damages (the parties specifically agree that punitive damages shall not be
available in the event of any dispute).

9. The parties may file an application in any proper court for a provisional
remedy in connection with an arbitrable controversy, but only upon the ground
that the award to which the application may be entitled may be rendered
ineffectual without provisional relief.

10. Except as expressly provided in the following sentence, neither party may
disclose to any person or entity (i) any testimony or evidence presented or
submitted in the arbitration proceedings, (ii) the nature or terms of any award
or judgment rendered in such arbitration, or any portion thereof or (iii) the
opinion of the arbitrator or arbitration panel, or any portion thereof
(collectively, the “Arbitration Information”) . To the extent either party
brings an action pursuant to Section 7(ii) above to enforce or appeal any such
judgment or award, then the filing party shall (x) file under seal all documents
filed or submitted in such action (including all Arbitration Information) and
(y) fully cooperate with the non-filing party in ensuring that all documents
filed or submitted in such action (including all Arbitration Information) shall
be kept confidential.

 

5



--------------------------------------------------------------------------------

11. THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A
WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED
BY THIS AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES
SHALL BE RESOLVED BY A JURY TRIAL.

12. THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

    APP Pharmaceuticals, LLC       /s/ Patrick Soon-Shiong     By: Patrick
Soon-Shiong, M.D.     Its: Chairman and Chief Executive Officer

 

    Address for Notices: 11755 Wilshire Blvd., 20th Floor    
                 Los Angeles, California 90025       /s/ Richard J. Tajak    
Richard J. Tajak     Address for Notices:

 

6